DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 10-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cremer (US 7,621,554).
Regarding claim 1, Cremer discloses a hitch capable of being stationary comprising, a base plate (50) having a top face; a pole (30) having a fixed length and comprising a bottom end removably coupled to the top face, and a top end opposite the bottom end and located at a fixed height above the base plate; and a slide (26) configured to fit over the top end of said pole and travel along the fixed length between the top and bottom ends, said slide comprising an arm (24) that extends outward from the slide and comprises an open outer end (27) for receiving a ball connector mount, wherein the pole comprises a height-adjustment hole (34), and the slide comprises a corresponding hole (23) that, when aligned with the height-adjustment hole, is configured to receive a pin (29) for coupling the slide to the pole at a set height. See Figs. 2-11.
Regarding claim 4, the height-adjustment hole comprises a plurality of adjustment holes positioned at different heights along the pole. See Fig. 2. 
Regarding claim 5, each of the plurality of adjustment holes comprises a pair of holes positioned across from each other on opposite sides of the pole. See Fig. 2. 
Regarding claim 6, the stationary hitch further comprises a collar (at 58) coupled to the top face of the base plate. See Fig. 2. 
Regarding claim 7, the collar is configured to selectively secure the pole to the base plate. See Figs. 2-11. 
Regarding claim 10, the base plate is flat (at least on some surfaces). See Fig. 2. 
Regarding claim 11, at least a portion of the base plate is rectangular. See Fig. 2. 
Regarding claim 12, the base plate further comprises an anchoring hole (at 52) whereby the base plate may be attached to a surface.  
Regarding claim 13, the pole is substantially vertical when coupled to the top face of the base plate. See Fig. 2. 
Regarding claim 14, the pole is a straight, square pole. See Fig. 2. 
Regarding claim 15, the arm of the slide extends outward at a right angle from the pole. See Fig. 2. 
Regarding claim 17, the top end of the pole is removably coupled to an attachable element (at 24 or 16). See Figs. 2 and 11. 
Regarding claim 18, the attachable element can be a stationary object or surface. See Fig. 11. 
Regarding claim 20, the bottom end of the pole remains in constant contact with the base plate notwithstanding the position of the slide. See Figs. 1-11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cremer as applied above in further view of Moreno (US 2020/0039478). 
Regarding claim 8, Cremer does not disclose the bottom end of the pole inserted into the collar. Moreno discloses a bottom end of a pole (20) removably inserted into a collar (94). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the pole of Cremer insert into a collar, as disclosed by Cremer in order to secure the pole in an upright position. Additionally, it would have been an obvious matter of design choice to have the pole of Cremer inserted into the collar, since Applicant has not disclosed that such a configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with what is disclosed by Cremer. 
Regarding claim 9, the collar further comprises a pair of coupling holes (at 58), wherein the pole further comprises a pair of receiving holes (32), and wherein the pole is selectively coupled to the collar by inserting a coupling pin through the coupling holes and the receiving holes.  

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cremer as applied above. 
Regarding claim 16, it would have been an obvious matter of design choice to have the arm positioned at a top edge of the slide, since Applicant has not disclosed that such a configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with what is disclosed by Cremer.
Regarding claim 19, the device of Cramer can be taken apart such that the attachable element is capable of being a fence railing.  

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734